Citation Nr: 1629204	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating greater than 10 percent for pain disorder with depressive disorder, not otherwise specified, and panic disorder.

3.  Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as secondary to service-connected disability.  

4.  Entitlement to service connection for headaches, claimed as secondary to service-connected disability.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Board remanded the appeal so that a hearing could be scheduled.  

In December 2014, the RO continued the 20 percent rating assigned for residuals status post left distal femoral shaft fracture.  In January 2015, the Veteran submitted a notice of disagreement with the rating.  The disagreement is noted in the Veterans Appeals Control and Locator System (VACOLS) and the Board declines to remand the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge.  The record was held open for 60 days and additional evidence has been received with a waiver of RO consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for a cervical spine disorder is decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed degenerative disc disease of the cervical spine is proximately due to service-connected disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, degenerative disc disease of the cervical spine is secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In November 2009, the RO denied service connection for degenerative disc disease of the cervical spine.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran testified that he did not have neck problems before service and did not injure his neck during service.  He thinks that his cervical spine disorder is from his back.  

On review, service treatment records are negative for complaints or findings related to the cervical spine and evidence of record does not relate any current cervical spine disorder to active service or events therein.  There is also no evidence of cervical spine arthritis manifest to a compensable degree within one year following discharge from service.  Service connection on a direct or presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

As set forth, the Veteran argues that his cervical spine problems are related to service-connected disability.  In pertinent part, the Veteran is service-connected for residuals status post left distal femoral shaft fracture and lumbar spine degenerative disc disease associated with the femoral fracture.  

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A June 2009 record from the Brain & Spine Center indicates that MRI of the cervical spine showed a disc bulge at C5-6 and straightening spasms in the muscle area.  The physician noted the Veteran had a leg length discrepancy due to his broken femur and as a result he had been having problems with pain in his spine.  She further stated that "[h]is pain is most likely related to the fact that his body is compensating for his legs being two different lengths."  A June 2009 statement from Dr. K. M. states the Veteran has a myofascial pain disorder and a disc bulge in the cervical and lumbar region.  As a result of his leg length discrepancy his body had to compensate for this causing his spine problems.  

The Veteran underwent a VA examination in October 2009.  The examiner stated that the cervical spine degenerative disc disease was less likely than not caused by or related to the left femur fracture.  Rationale for this statement was not provided.  

In a February 2010 statement, a private orthopedist opined that the Veteran's lower back pain was indeed influenced by the leg length discrepancy and that on virtue of the MRI findings, he had an associated diagnosis of cervical and lumbar degenerative disc disease.  

On VA examination in August 2011, diagnosis was degenerative disc disease of the cervical spine consistent with natural aging.  The examiner stated that the preponderance of medical evidence and expertise did not support the left distal femoral shaft fracture residuals as the direct and proximate cause of any degenerative joint disease of the cervical spine.  The examiner noted that the condition started almost 4 years after service and there was no objective evidence of worsening beyond natural progression by military service.  In November 2011, a negative opinion was provided on aggravation.  

In a February 2015 statement, Dr. K. M. stated that the Veteran has lumbar pain that is secondary to left knee/left leg pain and cervical pain that is secondary to lumbar pain.  

On review, the record contains evidence both for and against the claim and the Board finds no reason to favor one opinion over the other.  Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in his favor, service connection for cervical spine degenerative disc disease is warranted on a secondary basis.  38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.  


REMAND

Evidence of record shows the Veteran receives VA medical treatment.  Records were last added to the electronic folder in October 2014.  Updated records should be obtained.  See 38 C.F.R. § 3.159(c)(2).

Increased rating for degenerative disc disease of the lumbar spine

In January 2012, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent rating.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran last underwent a VA spine examination in August 2011.  Since that time, he has submitted evidence from his private physician suggesting a worsening in symptoms.  For example, records from the Brain & Spine Center dated in February 2015 show increase in symptoms with extension, flexion and rotation.  Limited range of motion was also noted.  At the hearing, the Veteran argued that a 20 percent rating was warranted.  

Given the Veteran's contentions and considering the length of time since the last VA examination, additional examination is warranted.  See 38 C.F.R. § 3.327 (2015).  

Increased rating for pain disorder with depressive disorder and panic disorder

In January 2012, the RO granted service connection for pain disorder with depressive disorder, not otherwise specified, and panic disorder and assigned a 10 percent rating.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran last underwent a VA mental disorders examination in August 2011.  At the hearing, the Veteran testified that he was experiencing depression, panic attacks, irritability and anger outbursts.  

Given the Veteran's contentions and considering the length of time since the last VA examination, additional examination is warranted.  See 38 C.F.R. § 3.327.  

While VA adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), the provisions of that rule do not apply to applications for benefits that were received by VA prior to August 4, 2014.  Hence, VA must follow the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) in this case.

Service connection for headaches

In November 2009, the RO denied service connection for headaches.  The Veteran disagreed with the decision and perfected this appeal.  At the hearing, the Veteran testified that he did not have migraines before or during service and he feels his headaches are from his neck.  

The Veteran underwent a VA examination in August 2011 and the examiner opined that his headaches were not related to service-connected left distal femoral shaft fracture residuals.  A negative opinion on aggravation was obtained in November 2011.  

Private medical records dated in May 2008 include an impression of neck pain with headaches.  A February 2015 record from the Brain & Spine Center references lumbar back pain and indicates that associated symptoms include headache.  

Since the 2011 examination, the Veteran was awarded service connection for a lumbar spine disorder and as discussed above, service connection is granted herein for a cervical spine disorder.  Evidence of record suggests a relationship between the claimed headaches and these disorders and additional examination and opinion is warranted.  See 38 C.F.R. § 3.159(c)(4).  

Service connection for erectile dysfunction

In November 2009, the RO denied service connection for erectile dysfunction.  The Veteran disagreed with the decision and perfected this appeal.  

On VA examination in August 2011, the examiner stated that there was no objective evidence for a diagnosis.  

At the hearing, the Veteran testified that he did not have a diagnosis, but his claim was based on personal knowledge.  He reported that he has had problems since around 2006 when he started on all the medications.  

The Veteran is competent to report erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Considering his testimony, the Board finds that additional examination and opinion is warranted to determine whether the claimed disorder is related to service-connected disabilities or the medication used to treat such disorders.

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Gainesville, Florida and any associated outpatient clinics for the period from October 2014 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of lumbar spine degenerative disc disease.  The electronic claims folder must be available for review.  

In accordance with the latest applicable worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and findings related to the lumbar spine disability.  A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of pain disorder with depressive disorder, not otherwise specified, and panic disorder.  The electronic claims folder must be available for review.  

In accordance with DSM-IV, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and findings related to his service-connected psychiatric disorder.  A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed headaches.  The electronic claims folder must be available for review.  

If the Veteran is diagnosed with a headache disorder, the examiner is requested to indicate whether it is at least as likely as not proximately due to, or aggravated by, service-connected lumbar or cervical spine disabilities.  If aggravation is found, the examiner should provide the baseline level of disability.  

A complete rationale should be provided for each opinion offered.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed erectile dysfunction.  The electronic claims folder must be available for review.  

If the Veteran is diagnosed with erectile dysfunction, the examiner is requested to indicate whether it is at least as likely as not proximately due to or aggravated by service-connected disability (lumbar or cervical spine degenerative disc disease, and pain disorder with depressive disorder) or the medications used to treat such disorders.  If aggravation is found, the examiner should provide the baseline level of disability.  

A complete rationale should be provided for each opinion offered.  

6.  Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


